Citation Nr: 1214790	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  11-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for testicular atrophy as a residual of epididymitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for a compensable evaluation for testicular atrophy as a residual of epididymitis.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

Residuals of epididymitis are manifested by infertility due to oligospermia and bilateral testicular atrophy, with total atrophy of the left testicle and only partial atrophy of the right testicle and no evidence of impairment due to renal dysfunction or recurrent urinary tract infection .


CONCLUSION OF LAW

The criteria for a compensable evaluation for testicular atrophy as a residual of epididymitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7523, 7525 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim decided herein, the Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  (38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.)

The increased rating claim for testicular atrophy was deemed to have been filed on December 2009.  A VCAA notice letter was dispatched to the Veteran in January 2010, prior to the February 2010 rating decision now on appeal.  The letter addressed the increased rating issue on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is furthermore no defect in the timing of this notice as it preceded the RO's adjudication of the claim on appeal.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issue on appeal stems from December 2009, when the Veteran filed his claim for an increased rating for his testicular disability, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from December 2008 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that VA clinical records that pertain to the Veteran's treatment for his genitourinary system for the period encompassing the relevant period from 2008 - 2010 have been obtained and associated with the claims file.  The Board further notes that the Veteran was provided with an examination of his service-connected testicular disability in February 2010.  The Board notes that although the VA examiner who conducted this evaluation did not have the Veteran's claims file available for review, the Veteran's VA treatment records extending back to 2006 were available for the examiner's consideration.  The Board finds that the VA treatment records that were reviewed by the examiner provide a sufficiently detailed picture of the Veteran's testicular disability for the relevant time period such that the absence of review of the entire claims file does not render the February 2010 examination inadequate for VA rating purposes.  Furthermore, the examiner provided adequate discussion of his clinical observations within the context of the Veteran's clinical history as contained within his reviewed records.  In any case, the rating of the disability on appeal involves clear-cut and unambiguous criteria that are plainly addressed in the clinical findings presented in the current evidence of record.  Thus, notwithstanding the apparent deficit regarding the unavailability of the claims file for review in conjunction with the February 2010 VA examination, the examination is nevertheless deemed adequate for rating purposes for the increased rating claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an increased rating for testicular atrophy decided herein, and thus no additional assistance or notification is required with respect to this issue.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

By history, the Veteran was treated for an episode of epididymitis during active duty, which later resulted in total atrophy of his left testicle and a condition of oligospermia that rendered him infertile.  The clinical evidence shows that the left testicle was atrophied and not surgically removed.  He filed a claim for VA compensation for residuals of epididymitis in September 1992 and, by rating decision dated in August 1997, he was granted service connection and a noncompensable evaluation for left testicular atrophy and special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ from infertility due to impaired sperm production.

The Veteran's service-connected testicular atrophy as a residual of epididymitis is rated under 38 C.F.R. § 4.115a, Diagnostic Codes 7523 or 7525.

Diagnostic Code 7523 contemplates impairment due to complete testis atrophy and  provides for the assignment of a noncompensable evaluation for complete atrophy of a single testicle.  Assignment of a 20 percent evaluation is warranted for complete atrophy of both testicles.

Diagnostic Code 7525 contemplates impairment from chronic epididymo-orchitis as being ratable as recurrent urinary tract infection or renal dysfunction.  However, VA examination in February 2010 shows that the Veteran has no recent clinical history of treatment for either urinary tract infection or renal dysfunction and has, in fact, expressly denied having recurrent urinary tract infections or renal dysfunction or undergone hospitalization for these aforementioned conditions or for his testicular atrophy.  Thus, the Board finds that no further discussion of the criteria of  Diagnostic Code 7525 is warranted as they are inapplicable given the present relevant facts of this case.

VA medical records pertaining to the Veteran's treatment for his genitourinary system for the period from December 2008 to February 2010 show that the atrophy of his left testicle is total, with only a vestigial nubbin of the left testis remaining.  Examination of his right testicle shows that it was deemed to be slightly below normal sized, but still quite present and intact, with dimensional measurements of 3.72 x 1.85 x 2.49 centimeters.  Sperm motility tests conducted during this period show that the Veteran remained infertile due to oligospermia.  The diagnoses presented on VA examination in February 2010 were epididymitis, resolved, with residual bilateral testicular atrophy, erectile dysfunction, and oligospermia/infertility.

The Board has considered the above evidence and finds that the Veteran's in-service episode of epididymitis is presently resolved and asymptomatic.  Although both of the Veteran's testes are clinically determined to have residual atrophy from his service-connected episode of epididymitis, only the left testicle is objectively demonstrated to be completely atrophied and the right testicle, however reduced in size, nevertheless remains largely intact and therefore cannot be deemed to be completely atrophied within the meaning of the criteria of Diagnostic Code 7523.  

The Veteran and his representative present the bold contention that as the Veteran is infertile because his erstwhile intact right testicle is incapable of producing sperm, his right testicle should be considered for all intents and purposes to be entirely absent in deed if not in clinical fact.  Therefore, under 38 C.F.R. § 4.7, he should be assigned a compensable evaluation under Diagnostic Code 7523 as his completely absent left testicle and remaining non-functioning right testicle more closely approximate the criteria for complete atrophy of both testicles.  The Board has considered this contention but concludes that it still does not provide a basis to allow the appellant's claim.  The language of Diagnostic Code 7523 is clear and unambiguous: a compensable, 20 percent evaluation can only be assigned when there is complete atrophy of both testes, meaning an actual physical withering of the two to the point of their complete absence.  The clinical evidence clearly demonstrates that his present testicular disability does not meet this criteria.  Furthermore, he has already been duly compensated by VA for the inability of his remaining testis to produce sperm by the award of special monthly compensation for loss of use of creative organ under 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 3.350(a) (2011).

In view of the foregoing discussion, the Board concludes that the medical evidence does not demonstrate chronic urinary tract infection, renal dysfunction, or a level of testicular impairment associated with residuals of epididymitis that more closely approximates the schedular criteria for a compensable evaluation.  The appeal must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected residuals of epididymitis and testicular atrophy, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards contemplated in 38 C.F.R. § 4.115a, Diagnostic Codes 7523, 7525.  Furthermore, the clinical evidence does not demonstrate that his residuals of epididymitis and testicular atrophy required frequent hospitalization.  The Board thus concludes that the level to which the Veteran is impaired by his service-connected genitourinary disability is adequately contemplated in the criteria of the applicable rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating for testicular atrophy as a residual of epididymitis under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

A compensable evaluation for testicular atrophy as a residual of epididymitis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


